William Duff.
This was an appeal by John Blake from an order of the chancellor affirming an order of the Vice-Chancellor of the 1st circuit, allowing an exception to the master’s report. The master reported that the judgment in favor of William Duff was the next oldest lien upon the suplus moneys in point of time, but that in consequence of usury between the parties upon the loans and transactions for which the judgment -was given as *224security, the claim was void. And allowed Blake’s claim in preference to Duff’s, on that ground. Duff excepted, which was sustained by the Vice-Chancellor and Chancellor. The question was one of fact, in reference to the usury sought to be established before the master upon Duff’s judgment. No written opinion was delivered by the Vice-Chancellor or Chancellor. (Not reported.)